     Case 3:20-cv-02797-K-BK Document 7 Filed 11/23/20   Page 1 of 1 PageID 21



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

MICHAEL ANTHONY SPURGEON,               §
         Petitioner,                    §
                                        §
v.                                      §   CIVIL CASE NO. 3:20-CV-2797-K
                                        §
UNITED STATES, ET AL.,                  §
         Respondents.                   §


     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. No objections were filed. The Court reviewed the

proposed Findings, Conclusions, and Recommendation for plain error. Finding none,

the Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate.

        SO ORDERED.


        Signed November 23rd, 2020.


                                      _____________________________________
                                      ED KINKEADE
                                      UNITED STATES DISTRICT JUDGE
